{¶ 374} I concur with the majority as to its analysis and disposition of this case except for the disposition of the third assignment of error.
 {¶ 375} I find that appellant sufficiently demonstrated the traceability of his separate funds that were used to purchase the Cornwall property prior to the marriage. I would, therefore, reverse the trial court as to its finding that the current residence of the parties was marital property.
 {¶ 376} The trial court finds that appellant's testimony was not sufficient to establish the traceability of this asset. But, there was some documentary evidence to support appellant's claim. While I understand the trial court's concern that there was not more documentation presented by appellant, I find his testimony to be sufficient in this case. The trial court did not find that appellant's testimony was not credible. *Page 1